DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/06/21.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). In this case, it appears that an air inlet and an air outlet of the storage structure are not shown in the drawings (claim 11).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claim 2: it is not clear what applicant means by a support surface. Where is it located? How one skilled in the art would know where a mount to hang is if the a support surface is not defined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8 is/are rejected under 35 U.S.C. 102 as being anticipated by 
Buttner et al. (U.S. 20200170447) [hereinafter Buttner].
Buttner discloses in Fig. 1 a sensor station comprising a housing 34;
a computing device/ control unit 42 positioned in the housing [0078];
a set of sensors in electrical communication with the computing device, the set of sensors including:
a load cell to measure a weight of a food product/ scale 24;

a food moisture sensor/ food water activity [0019], [0028];
a first temperature sensor to measure a food temperature of the food product [0010], [0028] [0028]; and
a second temperature sensor 45 to measure an ambient temperature/ actual temperature around the food product [0078]; and
an electronic communications interface 52 connected to the computing device, the electronic communications interface/ internet connection 54 being configured to transmit electronic signals from the computing device to an external device/ database 56 [0085].
For claim 8: the device is able to determine an internal water content of a target being cooked [0054].
For claim 10: the station is surrounded by a room/ storage structure.
Claims 1, 4, 7-8, 10 is/are rejected under 35 U.S.C. 102 as being anticipated by Bhogal (U.S. 20200278117).
Bhogal discloses in Figs. 1, 2 a sensor station, comprising:
a housing/ oven 100;
a computing device positioned in the housing;
a set of sensors in electrical communication with the computing device, the set of sensors including:
a load cell to measure a weight of a food product 750, [0041];
a relative humidity sensor to measure ambient relative humidity around the food product [0041];
a first temperature sensor to measure a food temperature of the food product/ probes, [0041]; and
a second temperature sensor to measure an ambient temperature/ oven temperature around the food product, [0035], [0041]; and
an electronic communications interface connected to the computing device, the electronic communications interface being configured to transmit electronic signals from the computing device to an external device (Fig. 2)/ second base.
For claim 7: wherein the electronic communications interface comprises a wireless transceiver connected to the computing device, wherein the computing device is configured to receive measured data from a second sensor station via the wireless transceiver and to store and transmit the measured data, see Fig. 2.
For claims 4, 8: the device is able to determine an internal water content/ activity of a target being cooked [0054].
For claim 10: the station is surrounded by a room/ storage structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bordin (U.S. 20140170275) in view Corominas (U.S. 20190269142).
Bordin discloses in Figs. 1-5 a device in the field of applicant’s endeavor  comprising a computer system 18 for controlling and interfacing with smart kitchen appliances, wherein measured kitchen appliance / food parameters are weigh, moisture content/ water activity with a moisture probe, pH with a pH probe, temperature with a temperature probe [0257].
Bordin also monitoring an ambient temperature and a humidity [0229].
For claim 7: wherein the electronic communications interface comprises a wireless transceiver connected to the computing device, wherein the computing device is configured to receive measured data from a second sensor station via the wireless transceiver and to store and transmit the measured data, see Fig. 1, to an external device/ second base.
For claim 10: the station is surrounded by a room/ storage structure.
Bordin does not explicitly teach a relative humidity sensor, as stated in claim 1.
Corominas discloses a device in the field of applicant’s endeavor and concerned with a relative humidity while preparation of meat [0005].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have a relative humidity sensor, so as to sense/ measure a relative humidity around the food product, so as to know the amount of the water vapor in the surrounding air at the same temperature, which would change as the temperature change, so as to control the water activity/ moisture, as well known in the art.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Bordin (U.S. 20140170275) and Corominas (U.S. 20190269142), as applied to claims above, and further in view of Feldman et al. (U.S. 20150226683) [hereinafter Feldman].
Bordin and Corominas disclose the device as stated above.
They do not explicitly teach a dielectric permittivity sensor and an electric conductivity sensor, as stated in claim 9.
Feldman teaches that water content of a medium could be determined by combining a known/ calculated (from temperature measurement/ sensor) electrical conductivity and a known/ calculated (from temperature measurement/ sensor) dielectric permittivity [0113].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to obtain a dielectric permittivity and electrical conductivity of a food product, because this data is very important to model the food behavior in RF and MW processing/ treatment/ preparation for an energy absorption purposes.
Claims 3, 4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Bhogal (U.S. 20200278117) in view of Bordin (U.S. 20140170275).
Bhogal discloses the device as stated above.
Bhogal does not explicitly teach the limitations of claims 3, 4, 7.
Bordin discloses in Figs. 1-5 a device in the field of applicant’s endeavor  comprising a computer system 18 for controlling and interfacing with smart kitchen appliances, wherein measured kitchen appliance / food parameters are weight, moisture content/ water activity with a moisture probe, pH with a pH probe, temperature with a temperature probe [0257].
For claim 7: wherein the electronic communications interface comprises a wireless transceiver connected to the computing device, wherein the computing device is configured to receive measured data from a second sensor station via the wireless transceiver and to store and transmit the measured data, see Fig. 1.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have a water activity sensor and a pH sensor, necessary in the processing/ treatment or preparing food, since ambient temperature would affect the humidity, relative humidity and water activity during the process, and would indicate if the composition of the food is proper, as very well known in the art.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have modify the electronic communication so as to communicate with an external/ second base device, so as to make the data available to an operator at a distant location.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Bhogal (U.S. 20200278117) in view of Elmaanaoui et al. (U.S. 20200370846) [hereinafter Elmaanaoui].
Bhogal discloses the device as stated above.
Although it is very well known in the art to place a computer/ housing on a moveable platform/ cart, Bhogal does not explicitly teach this limitation of claim 6.
Elmaanaoui teaches a computer/ computing device 1104 placed on a moveable cart/ platform 1102, Fig. 1B.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to place a computing device onto a moveable cart, so as to allow the device to move along a moveable food support/ food conveyor should the food is placed on the conveyor for processing/ treatment/ preparation.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Bordin (U.S. 20200278117) in view of Elmaanaoui.
Bordin discloses the device as stated above.
Although it is very well known in the art to place a computer/ housing on a moveable platform/ cart, Bordin does not explicitly teach this limitation of claim 6.
Elmaanaoui teaches a computer/ computing device 1104 placed on a moveable cart/ platform 1102, Fig. 1B.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to place a computing device onto a moveable cart, so as to allow the device to move along a moveable food support/ food conveyor should the food is placed on the conveyor for processing/ treatment/ preparation.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Buttner (U.S. 20200278117) in view of Elmaanaoui.
Buttner discloses the device as stated above.
Although it is very well known in the art to place a computer/ housing on a moveable platform/ cart, Buttner does not explicitly teach this limitation of claim 6.
Elmaanaoui teaches a computer 1104 placed on a moveable cart/ platform 1102, Fig. 1B.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to place a computing device onto a moveable cart, so as to allow the device to move along a moveable food support/ food conveyor should the food is placed on the conveyor for processing/ treatment/ preparation.

Allowable Subject Matter
Claims 5, 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


                                                    Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carpenter et al. (U.S. 20090205512/ U.S. 8387518) discloses a cooking oven  and is concerned with keeping the relative humidity at a predetermined level due to the water activity (see at least claim 5 of Carpenter.
Sastry et al. (U.S. 20080233250) [hereinafter Sastry] disclose a device in the field of applicant’s endeavor and teach that in preparation of food, knowledge of electrical conductivity is important while heating the food ohmically [0061].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        March 08, 2021